OPINION OF THE COURT
PER CURIAM.
We reverse the dismissal of misdemeanor charges filed against the appellee.
*80At the first trial date, the case was continued because the state had not provided discovery. On the second trial date, some 19 days later, the defense attorney announced that he had just received discovery that day. The trial judge dismissed the case over the state’s protestations that the speedy trial period had 15 days yet to run, and that the trial could be reset within that remaining time.
We find dismissal too harsh a sanction under these circumstances and remand for further proceedings consistent with this opinion. See State v Brown, 393 So.2d 1195 (Fla. 3d DCA 1981).